THOMPSON, Judge,
dissenting.
My review of the record indicates that the trial court’s decision to terminate the mother’s parental rights was premature. See K.A.C. v. Jefferson County Dep’t of Human Res., 744 So.2d 938 (Ala.Civ.App.1999); see also L.A.G. v. State Dep’t of Human Res., 681 So.2d 596 (Ala.Civ.App.1996). Given the record on appeal, I cannot say that the Department of Human Resources has established that the evidence in support of its petition in this case was “so ‘clear and convincing’ as to support ‘the last and most extreme disposition permitted by law, the termination of parental rights.’ ” T.H. v. State Dep’t of Human Res., 740 So.2d 1089 (Ala.Civ.App.1998)(quoting Bowman v. State Dep’t of Human Res., 534 So.2d 304, 306 (Ala.Civ.App.1988)). Accordingly, I dissent.